Case: 1:19-cv-02589-CAB Doc #:1 Filed: 11/05/19 1 of 4. PagelD #: 1

-9 PY
~ ij) c

UNITED STATES DISTRICT COURT |

NORTHERN DISTRICT OF OHIO

BRYAN ANTHONY REO ) | : 1 9 : | V : 2 5 § 9

Case No.

Plaintiff, ) (Lake County Court of Common
i Pleas No. 19CV00530)

VS.

MARTIN LINDSTEDT NOTICE OF REMOVAL

tan JUDGE BOYKO

MAG. JUDGE PARKER

TO THE CLERK OF THE ABOVE-ENTITLED COURT:

PLEASE TAKE NOTICE that Defendant Pastor Martin Lindstedt (hereinafter

"Defendant" or "Pastor Lindstedt"), hereby remove to this Court the above-styled action from the

Court of Common Pleas of Lake County, Ohio. Removal of the state court action to this Court

is

proper under 28 U.S.C. §§ 1331, 1367, 1441, and 1446. In support of its Notice of Removal,

Defendant states as follows:

I

THE COMPLAINT

1. On or about Sept. 18, 2019, Plaintiff Bryan Anthony Reo commenced yet another

civil action on behalf of himself by filing this state court action styled as Bryan Anthony Reo v.

Martin Lindstedt, Case No. 19CV001530 in order to replace another Lake County action, Reo v.

Lindstedt 19C'V001304 since removed to the federal district court (Reo v. Lindstedt 19-cv-2103)

in

the Court of Common Pleas of Lake County, Ohio.

2s Defendant finally received the Summons and Complaint via US Mail on October 17,

2019, attached hereto as Exhibit A. Acknowledgement of service is Exhibit B.

3. The Summons and Complaint constitute all pleadings, process and orders served

on this removing Defendant in the state court action.
 

Case: 1:19-cv-02589-CAB Doc #:1 Filed: 11/05/19 2 of 4. PagelD #: 2

4, The Complaint asserts sundry other claims for largely mythical damages for alleged
common-law torts of libel pe se and defamation and asks for $500,000 because of what
Defendant Pastor Lindstedt has been saying about Reo after a trial in Lake County Court held
on 24-26 June 2019 in which Defendant and Defendant’s Church of Jesus Christ Christian were
assessed $105,000 and $400 in damages both compensatory and punitive. These cases are now
on appeal by both Pastor Lindstedt and Bryan Reo. Bryan Reo claims that the Lake County
Court has jurisdiction over what is said over the Internet by Defendant 900 miles away ina
different state. This is the second of four post-trial lawsuits by Bryan Reo (19CV001304 and
19CV001590 which is being removed to federal court in this instant action) and by Bryan Reo’s
father Anthony Dominic Reo 19CV001531 and Bryan Reo’s wife Stefani Rossi Reo
19CV001466. Bryan Reo is scheming that through all this countless litigation to somehow sue
its way to stealing through endless frivolous litigation Pastor Lindstedt’s inheritance of 1800
acres in Stanley County South Dakota worth $2 million. Pastor Lindstedt has been fighting with
Bryan Reo since 2010 when Reo was trying to infiltrate the White Supremacy and Christian
Identity Movements. Bryan Reo is not a private figure but rather at least a limited-purpose
public figure or public figure. Bryan Reo has made it quite clear that he intends to use his
influence before the Lake County Courts to get another series of judgments against Pastor
Lindstedt based upon his notions of what the common-law says. Filing these cases before the
Lake County Ohio court costs Bryan Reo $300 each, removal of these cases costs Pastor
Lindstedt $400 apiece. Pastor Lindstedt intends that these four cases (so far) be consolidated
and Bryan Reo’s greed and deceit acting under color of law be made apparent, along with Bryan
Reo co-conspirators and that Bryan Reo and they be disbarred and jailed for their criminal
collusion and conspiracy to abuse legal process eventually, but for now the plan is to simply
clinch in this federal district court, as it is stupid to sely on Lake County Ohio “justice” to give

anything other than like that of Sodom and Gomorrah who were destroyed for preying upon the
2
 

Case: 1:19-cv-02589-CAB Doc #:1 Filed: 11/05/19 3 of 4. PagelD #: 3
strangers who were forced within the jurisdiction of their courts and robbed and murdered.

Il. PROCESS FOR REMOVAL
5 Defendant has timely filed this Notice of Removal within 30 days of receipt of the

Complaint on 17 Oct. 2019 in accordance with 28 U.S.C. § 1446(b).

6 No other defendants have been named or served at this time.

7. In accordance with 28 U.S.C. § 1446(d), Defendant will promptly serve a copy of
this Notice of Removal to Plaintiff upon this case being filed, and will file a copy with the Clerk of
the Court of Common Pleas of Lake County, Ohio upon this Removal being docketed. A
proposed copy of the Notice of Removal to Federal Court is attached hereto as Exhibit C.
When this case is duly filed by this Court Pastor Lindstedt will provide both to Plaintiff and the
Lake County Court a revised copy with the federal court case number attached, Defendant

requests access to electronic filing in what will be numerous Bryan Reo et. al., v. Lindstedt cases.

I. THIS COURT HAS FEDERAL QUESTION JURISDICTION

8. Plaintiff alleges myriad claims of defamation under his interpretation of
common law. However Pastor Lindstedt intends to file a counter-claim against Reo and
other Reo co-conspirators under 42 U.S.C § 1983 & 1985 for violations of Pastor Lindstedt’s
First Amendment rights. Therefore, federal question jurisdiction exists over Plaintiffs claims under
28 U.S.C. § 1331 because the resolution of both Plaintiff's and Defendant’s claims will require

adjudication of disputed questions of federal law.

9 To the extent the Complaint alleges statutory, state common law or other

nonfederal claims, this Court has supplemental jurisdiction over any such claims under 28 U.S.C.
§ 1367 because those claims arise out of the same operative facts as Plaintiff's and Defendant’s
claims under common law and "form part of the same case or controversy under Article III of

the United States Constitution." 28 U.S.C. § 1367(a).

 
Case: 1:19-cv-02589-CAB Doc #:1 Filed: 11/05/19 4 of 4. PagelD #: 4

IV. THIS COURT HAS DIVERSITY OF CITIZENSHIP JURISDICTION AS WELL

10. Because Plaintiff's claims arise against a citizen of another state for over
$75000, removal of this entire cause of action is therefore appropriate under 28 U.S.C. §§

144 1(a), (b).

V. PRESERVATION OF DEFENSES

11. By filing this Notice of Removal, Defendant does not waive any defense

which may be available to it.

WHEREFORE, Defendant respectfully requests that this Court accept this Notice of

Removal and grant it such other and further relief as the Court deems fair and proper.

Hail Victory !!!

Watton Le SLIa4 fester ATCC IANL
Pastor Martin Lindstedt, Defendant /

The Church of Jesus Christ Christian / Aryan Nations of Missouri

338 Rabbit Track Road, Granby Missouri 64844 (Tel #) 417-472-6901
(pastorlindstedt@gmail.com)

 
